                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TERA II, LLC, et al.,

       Plaintiffs,                           :       Case No. 2:19-cv-2221


       v.                                            Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
RICE DRILLING D, LLC, et al.,                :

       Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on Defendants’ Motions to Dismiss. (ECF Nos. 4, 16, 17.)

Plaintiffs filed Memoranda in Opposition in response to these Motions (ECF Nos. 31, 36), and

Defendants filed Replies (ECF Nos. 42, 45, 46). Also before the Court is a Motion for Leave to

Join as Plaintiff to which no opposition has been filed. (ECF No. 32.) These matters are now ripe

for consideration.

I.     ALLEGATIONS IN THE COMPLAINT

       Plaintiffs TERA II, LLC (“TERA II”); TERA III Honza, LLC (“Honza”); TERA IV,

LLC (“TERA IV”); TERA Watson, LLC (“Watson”); and Thomas Shaw each own various

pieces of property in Belmont County, Ohio. (Compl. ¶¶ 1–5, 30, 34, 37, 40, 43, ECF No. 1-1.)

With the exception of Watson, they own the oil and gas rights to their respective properties, too.

(Id. ¶¶ 1–3, 5; Mot. for Joinder, at 4–5, ECF No. 32.) Defendant Rice Drilling D, LLC, (“Rice”)

has leased Plaintiffs’ properties for the development of oil and gas minerals. (ECF No. 1-1 ¶¶

31–44.) Rice assigned its leases with Watson and TERA II to Defendant Ascent Resources –




                                                 1
Utica, LLC (“Ascent”). (Id. ¶¶ 31–32, 41.) Ascent subsequently assigned a partial interest in one

of its leases with TERA II to Defendant Gulfport Energy Corporation (“Gulfport”). (Id. ¶ 31.) 1

         Rice entered into an agreement with Gulfport to allow Gulfport the right to drill

horizontal wells on TERA II’s and Honza’s properties. (Id. ¶¶ 57, 65.) Pursuant to this

agreement, Gulfport has drilled two horizontal wells on each property. (Id. ¶¶ 55, 63.) Ascent

entered into an agreement with Gulfport to drill these wells, as did Defendants XTO Energy Inc.

and Phillips Exploration, LLC (collectively, “XTO” 2). (Id. ¶¶ 58, 66.) Rice, Ascent, and XTO

own an interest in these wells and have benefitted from the sale of the oil, gas, and other

hydrocarbons that these wells have produced. (Id. ¶¶ 56, 61–62, 69–70.)

         Rice entered into an agreement with Gulfport to develop TERA IV’s property. (Id. ¶ 72.)

Ascent and XTO entered an agreement with Rice to drill wells on this property. (Id. ¶ 73.)

Defendants have drilled these wells, which have produced gas, oil, and other hydrocarbons. (Id.

¶¶ 77–83.) Ascent and XTO own an interest in these wells and have benefitted from the sale of

any oil, gas, and other hydrocarbons that these wells have produced. (Id. ¶ 74.)

         Rice entered into an agreement with Gulfport to develop Mr. Shaw’s property. (Id. ¶ 90.)

Rice and Gulfport have drilled two wells on Mr. Shaw’s property, which have produced gas, oil,

and other hydrocarbons. (Id. ¶¶ 93–94.) Ascent and XTO own an interest in these wells and have

benefitted from the sale of any oil, gas, and other hydrocarbons that these wells have produced.

(Id. ¶¶ 55–56, 89.)




         1
             Gulfport has not filed a motion to dismiss.
         2
           Neither the Complaint nor the motion papers draws any distinctions between XTO Energy Inc. and
Phillips Exploration, LLC. Indeed, in their jointly-filed motion papers, these two companies refer to themselves by
the singular name of “XTO.” (See ECF No. 17, at 1.) Accordingly, the Court will follow suit.

                                                           2
         Finally, Ascent has drilled wells on Watson’s property, which have produced gas, oil, and

other hydrocarbons. (Id. ¶¶ 84–88.) The Complaint does not allege that any of the other

Defendants currently have any involvement with this property.

         Plaintiffs allege that Defendants have infringed on Plaintiffs’ mineral rights by drilling

property that they are not entitled to drill, outside of the terms of the leases. (Id. ¶¶ 59–62, 67–70,

75–83, 85–88, 91–98.) That is, Plaintiffs allege that their leases only permit Defendants to drill a

rock formation called the Utica Shale formation but that Defendants have gone beyond the terms

of the leases by also drilling another rock formation, the Point Pleasant formation. (Id. ¶¶ 30–54.)

         On April 25, 2019, Plaintiffs filed suit in the Court of Common Pleas of Belmont County,

seeking a declaratory judgment regarding their rights under the leases and alleging trespass,

conversion, and unjust enrichment. 3 (Id. at 23–29.) On May 28, 2019, Defendant Rice timely

removed this action to this Court, on the grounds of diversity jurisdiction, with the consent of

each of its co-defendants. (ECF No. 1.)

         Rice subsequently filed a motion to dismiss the complaint for failure to state a claim.

(ECF No. 4.) Ascent and XTO filed near-identical motions to dismiss the complaint on the

grounds of lack of jurisdiction, failure to state a claim, and failure to join a necessary party. (ECF

Nos. 16, 17.)

II.      MOTIONS TO DISMISS FOR LACK OF JURISDICTION

         The Court first addresses Ascent and XTO’s jurisdictional arguments, because if this

Court lacks jurisdiction, it can go no further. See Grupo Dataflux v. Atlas Global Grp., L.P., 541




         3
           The Complaint also asserts a “Claim X” for “fees.” (Id. at 29–30.) At this time, the Court will construe
this claim as merely outlining some of the remedies sought by Plaintiffs and not as a separate cause of action. Thus,
the Court construes the complaint as pleading four causes of action.

                                                          3
U.S. 567, 593 (2004) (“[I]t is the obligation of both [the] district court and counsel to be alert to

jurisdictional requirements.”).

       A.      Standard of Review

       Federal Rule of Civil Procedure 12(b)(1) provides for dismissal when the court lacks

subject matter jurisdiction. Without subject matter jurisdiction, a federal court lacks authority to

hear a case. Thornton v. Sw. Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir. 1990). Motions to

dismiss for lack of subject matter jurisdiction fall into two general categories: facial attacks and

factual attacks. United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). A facial attack under

Rule 12(b)(1) “questions merely the sufficiency of the pleading[,]” and the trial court therefore

takes the allegations of the complaint as true. Wayside Church v. Van Buren Cty., 847 F.3d 812,

816 (6th Cir. 2017) (internal quotation marks omitted). To survive a facial attack, the complaint

must contain a short and plain statement of the grounds for jurisdiction. Rote v. Zel Custom Mfg.

LLC, 816 F.3d 383, 387 (6th Cir. 2016). A factual attack is a challenge to the factual existence of

subject matter jurisdiction, in which case no presumptive truthfulness applies to the factual

allegations. Ritchie, 15 F.3d at 598. In the context of a factual attack, a reviewing court may

weigh the evidence in order to satisfy itself as to the existence of its power to hear the case. Id.

When subject matter jurisdiction is challenged, “the plaintiff has the burden of proving

jurisdiction in order to survive the motion.” Moir v. Greater Cleveland Reg’l Transit Auth., 895

F.2d 266, 269 (6th Cir. 1990).

       B.      Analysis

       Ascent and XTO have each put forth two jurisdictional arguments—1) they have no

interest in any of the leases, so there exists no case or controversy, and 2) Plaintiffs lack

standing. The Court begins with Ascent and XTO’s first argument, which pertains only to



                                                  4
Plaintiffs’ request for declaratory judgment. (Ascent Mot. to Dismiss, at 5–7, ECF No. 16; XTO

Mot. to Dismiss, at 5–7, ECF No. 17.)

       For a court to have jurisdiction over a declaratory judgment, “there must be a dispute

which ‘calls, not for an advisory opinion upon a hypothetical basis, but for an adjudication of

present right upon established facts.’” Ashcroft v. Mattis, 431 U.S. 171, 172 (1977) (per curiam)

(quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 242 (1937)). This is because federal

courts only have jurisdiction over “‘Cases’ or ‘Controversies.’” Akron Bd. of Educ. v. State Bd.

of Educ. of Ohio, 490 F.2d 1285, 1289 (6th Cir. 1974) (quoting U.S. Const. art. III, § 2, cl. 1).

       “To get a declaratory judgment, [the plaintiff] must present a justiciable case or

controversy under Article III.” Hemlock Semiconductor Corp. v. Kyocera Corp., 747 F. App’x

285, 292 (6th Cir. 2018). That is, the plaintiff “must demonstrate that ‘the facts alleged, under all

the circumstances, show that there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.’” Id. (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)).

       Ascent and XTO argue that because they are not parties to the leases, they have no stake

in a declaratory judgment as to the scope of the leases. That is only partially true. Plaintiffs have

alleged that Rice assigned its leases with Watson and TERA II to Ascent making Ascent the

rightsholder to these leases. See Chrysler Fin. Co. v. Wilkins, 812 N.E.2d 948, 952 (Ohio 2004)

(noting that assignee of contract “stands in the shoes” of the original contracting party). As a

result, Ascent certainly has a stake in any declaratory judgment that might issue with respect to

the Watson and TERA II leases.

       In addition, Ascent and XTO are alleged to be parties to an agreement to drill wells on

properties owned by TERA II, Honza, TERA IV, and Shaw; Ascent and XTO also own an



                                                  5
interest in these wells. As a result, there remains an “actual case or controversy” regarding the

scope of Ascent’s and XTO’s drilling rights vis-à-vis these properties. Thus, Ascent and XTO

have a stake in any declaratory judgment that might issue with respect to the TERA II, Honza,

TERA IV, and Shaw leases because that judgment has the potential to determine the scope of

their drilling rights.

        The Complaint does not, however, allege that XTO has any connection to the Watson

property. XTO argues that it has no stake in any declaratory judgment that might issue with

respect to any properties to which it has no connection. Such a lack of interest is not necessarily

fatal to Watson’s claim because of Plaintiffs’ argument that Defendants were parties to a joint

venture agreement. However, the Court need not determine the existence of a joint venture

agreement in the context of this claim because, as is discussed next, Watson lacks standing vis-à-

vis XTO regardless.

        Ascent and XTO’s second jurisdictional argument pertains to Plaintiffs’ standing. The

Court has an obligation to ensure that Plaintiffs have standing, because standing is a

jurisdictional requirement. In re Troutman Enters., Inc., 286 F.3d 359, 364 (6th Cir. 2002). To

have standing, a “plaintiff must have suffered an ‘injury in fact,’” meaning “an invasion of a

legally protected interest which is (a) concrete and particularized and (b) ‘actual or imminent, not

conjectural or hypothetical.’” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal

citations omitted) (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)). The plaintiff must

also prove the existence of “a causal connection between the injury and the conduct complained

of . . . .” Id. That is, the injury must be “‘fairly traceable to the challenged action of the

defendant, and not the result of the independent action of some third party not before the court.’”

Id. (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)). Finally, the



                                                    6
plaintiff must prove that it is likely “that the injury will be ‘redressed by a favorable decision.’”

Id. at 561 (quoting Simon, 426 U.S. at 38.).

        In arguing that Plaintiffs lack standing, Ascent and XTO rely on the fact that Plaintiffs

have not entered into any leases with Ascent or XTO. This is irrelevant. As will be explained in

greater detail below, this dispute is broader than a mere breach of Plaintiffs’ leases. The salient

issue to be determined is the scope of the leases, and if XTO or Ascent has been involved in

drilling on Plaintiffs’ land beyond the scope of the leases, they are potentially liable in tort, as

Defendants allege. Tort liability is not dependent on a contractual relationship.

        Plaintiffs allege that Defendants, including Ascent and XTO, have drilled on land on

which Defendants are not entitled to drill and that Defendants, including Ascent and XTO, have

taken and profited from oil and gas that does not belong to them. A lease entitling Defendants to

drill and/or to take oil and gas may be a valid defense to these claims. But should this Court find

that Rice, Ascent, and Gulfport have no right under the leases to drill the land at issue, any entity

that has engaged in such drilling or has taken or profited from the oil and gas produced is liable

regardless of whether it is a party to the leases. As a result, the lack of leases directly with Ascent

or XTO is not relevant to Plaintiffs’ standing.

        To put Plaintiffs’ allegations in the context of the standing framework, they allege that

they have suffered injury at the hands of Defendants by having their land drilled and their oil and

gas taken. A judicial determination that Defendants were not entitled to engage in this conduct,

or that Defendants have committed a trespass or conversion or have been unjustly enriched,

would redress Plaintiffs’ injury. Plaintiffs have alleged sufficient facts to establish standing for

most of the claims that they have asserted.




                                                   7
        The one caveat is that Ascent and XTO argue that Watson does not “own the oil and gas

that forms the basis of its claims in this action . . . .” (ECF No. 16, at 18; ECF No. 17, at 17.)

This claim is supported by a Motion for Leave to File as Plaintiff filed by Jeannine Shaw and

Donald Scott Harvey. (ECF No. 32.) In this motion, Ms. Shaw and Mr. Harvey claim that they

own the entire oil and gas mineral estate of the Watson property and cite to the recorded deed as

proof of this fact. (Id. at 4–5.) Watson has not objected to this assertion or to the motion. Given

this, Watson has not met its burden to prove that it has standing to raise any claims related to the

Watson property’s mineral estate. This Court is thus without jurisdiction on any claims asserted

by Watson, since Watson has not met its burden to prove that it has standing to request a

declaration of rights as to the mineral estate or to assert claims for trespass onto this estate,

conversion of the oil and gas, or unjust enrichment based on the sales of the oil and gas. Because

the Complaint is wholly based on the mineral estates of Plaintiffs’ properties, Watson’s claims

are all DISMISSED.

III.    MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM

        A.      Standard of Review

        Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with

sufficient specificity to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(internal quotations omitted). A complaint that falls short of the Rule 8(a) standard may be

dismissed if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

        To survive a motion to dismiss, a complaint must contain sufficient factual matter,
        accepted as true, to state a claim to relief that is plausible on its face. A claim has
        facial plausibility when the plaintiff pleads factual content that allows the court to
        draw the reasonable inference that the defendant is liable for the misconduct
        alleged. The plausibility standard is not akin to a probability requirement, but it
        asks for more than a sheer possibility that a defendant has acted unlawfully.

                                                   8
       Where a complaint pleads facts that are merely consistent with a defendant’s
       liability, it stops short of the line between possibility and plausibility of
       entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotations omitted). The

complaint need not contain detailed factual allegations, but it must include more than labels,

conclusions, and formulaic recitations of the elements of a cause of action. See Directv, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555).

       B.      Analysis

       Rice, Ascent, and XTO make approximately a dozen arguments for dismissal for failure

to state a claim upon which relief can be granted under Rule 12(b)(6). These arguments fall into

four broad categories: 1) the “objective meaning” of the leases granted Defendants the right to

drill the Point Pleasant formation; 2) Plaintiffs have failed to provide the requisite notice of

default under the leases; 3) Plaintiffs’ claims are rooted in contract, which bars the unjust

enrichment claim and, under the gist of the action doctrine, the tort claims; and 4) Plaintiffs fail

to allege all of the elements of their trespass, conversion, and unjust enrichment claims. These

arguments will be referred to by these numerical categories for ease of reference.

       1.      Argument One

       Rice argues for dismissal of Plaintiffs’ declaratory judgment claim on the grounds that

the “objective meaning” of the leases granted Defendants the right to drill the Point Pleasant

formation. Rice points to various documents attached to the complaint to support its argument

that the lease grants Defendants the disputed rights. This is not an appropriate argument at the

motion to dismiss stage.



                                                  9
        “At the motion to dismiss stage, courts are bound to accept the well-pleaded allegations

of a complaint as true and to draw inferences and resolve ambiguities in a plaintiff’s favor.”

Rembisz v. Lew, 590 F. App’x 501, 504 (6th Cir. 2014). Rice concedes that the leases at issue are

facially ambiguous. (Rice Mot. to Dismiss, at 6, ECF No. 4.) While Rice argues that this

ambiguity should be read in its favor, (id. at 6–8), even assuming that the leases are ambiguous,

at this stage, this ambiguity is read in Plaintiffs’ favor, not Rice’s. That is the end of the inquiry.

Rice’s motion to dismiss Count One is DENIED as to the claims brought by TERA II, Honza,

TERA IV, and Shaw.

        2.      Arguments Two and Three

        Rice, Ascent, and XTO argue that this is merely a contract case, and several of their

arguments rely on that faulty premise. (ECF No. 4, at 9–12; ECF No. 16, at 8–13; ECF No. 17, at

8–14.) This dispute is not about whether Defendants have violated the contracts but rather

whether Defendants’ drilling activities have gone beyond the scope of the contracts. Plaintiffs’

claims are governed by the contracts only if Defendants’ contentions that the leases encompass

the Point Pleasant formation are correct. Defendants’ arguments assume that Defendants’

conclusions about the scope of the leases are correct.

        It may be more concrete to look at these facts in a slightly varied context where, all else

being equal, Plaintiffs also owned land in Montana (to which Defendants had no relationship)

and Defendants began to drill on that land. If Plaintiffs were to sue Defendants for drilling on

their Montana land, that lawsuit would not be based on the Ohio leases and there could be no

argument that it was. The Ohio leases govern entirely different rights, and under the Ohio leases,

Defendants have no duty to refrain from drilling on Montana land. Mere privity of contract




                                                  10
between the parties does not mean that any disputes between them are automatically based on the

parties’ contractual duties to one another.

       The declaratory judgment claim also makes this distinction apparent. There are two

possible ways that the Court can decide that claim—Defendants had the right to drill the Point

Pleasant formation under the terms of the leases, or they did not. If the Court decides the former,

the leases encompass the Point Pleasant formation, and Defendants will have acted within the

scope of the leases and will have violated no duty to Plaintiffs. If the Court decides the latter, the

leases do not apply, and Defendants’ conduct is governed by the common law.

       Having determined that this is more than a mere contract case, the Court now turns to the

arguments that Defendants have made in reliance on this faulty premise. Rice argues that

Plaintiffs were required to provide written notice to Rice prior to bringing suit based on Rice’s

“‘alleged failure to perform as specified’” in the lease. (ECF No. 4, at 9 (quoting Lease Art.

XIV).) That is incorrect. This lawsuit alleges that Rice acted beyond the scope of the governing

contracts, not that it failed to perform as specified within them.

       In support of their contractual arguments, Ascent and XTO point to the same provision in

the leases that Plaintiffs claim supports the argument that the Point Pleasant formation is beyond

the scope of the leases, specifically: “Lessor reserves all rights not specifically granted to Lessee

in this Lease.” Ascent and XTO argue that this provision creates a “duty to refrain” from going

beyond the scope of the leases. (ECF No. 16, at 10 (“Count II arises entirely out of Defendants’

purported breach of a duty imposed by the Leases – to refrain from any activity in the Point

Pleasant Formation.”); ECF No. 17, at 9 (same).) This distorts the contract; it inserts into the

contract a duty that does not exist, the duty to not drill land for which drilling rights are not

granted under the contract. The referenced clause is nothing more than a limiting clause; it



                                                  11
merely defines what is governed by the contract and what is not. It does not create any

affirmative contractual duties.

       To conclude otherwise would mean that any matter beyond the scope of a contract could

be reframed so that any time a lawsuit involved parties to a contract, the contract would swallow

any other collateral disputes. To return to the earlier analogy, drilling in Montana would not

violate any contractual duties because Defendants have no duty in the contract not to drill in

Montana. It is not the case that the leases contain a hidden duty to refrain from drilling in

Montana merely because the scope of the leases does not include land in Montana.

       Similarly, Defendants argue that the trespass and conversion claims are barred by the gist

of the action doctrine. Pursuant to this doctrine, “‘the existence of a contract action excludes the

opportunity to present the same case as a tort claim.’” Textron Fin. Corp. v. Nationwide Mut. Ins.

Co., 684 N.E.2d 1261, 1270 (Ohio Ct. App. 1996) (quoting Wolfe v. Continental Cas. Co., 647

F.2d 705, 710 (6th Cir. 1981)). “A tort claim based upon the same actions as those upon which a

claim of contract breach is based will exist independently of the contract action only if the

breaching party also breaches a duty owed separately from that created by the contract, that is, a

duty owed even if no contract existed.” Id. (emphasis added). This doctrine does not apply

because Plaintiffs have not alleged that Defendants have breached any actual duty under the

contract. Rather, Plaintiffs allege that Defendants have breached their common law duties not to

intrude on the property rights of others.

       Defendants conflate contractual duties with tort duties. Under the law of tort, Defendants

(like everyone else) have the duty not to enter onto Plaintiffs’ land without authority, see Golf

Vill. N. LLC v. City of Powell, 333 F. Supp. 3d 769, 779 (S.D. Ohio 2018), or to wrongfully

convert Plaintiffs’ property, see NPF IV, Inc. v. Transitional Health Servs., 922 F. Supp. 77, 81



                                                 12
(S.D. Ohio 1996). These duties exist regardless of how the leases are interpreted, and they would

exist even if the leases had never been signed. These duties were created by the common law, not

the contracts, so the gist of the action doctrine is inapplicable.

        Finally, Defendants’ argument as to the unjust enrichment claim fails for a similar reason.

Defendants argue that the existence of a contract precludes a plaintiff’s ability to bring an unjust

enrichment claim. However, that is true only where the alleged unjust enrichment falls within the

scope of the contract. See Restatement (Third) of Restitution & Unjust Enrichment § 2(2) (2011)

(“A valid contract defines the obligations of the parties as to matters within its scope, displacing

to that extent any inquiry into unjust enrichment.” (emphasis added)). Because the scope of the

contract at issue is precisely what is in question here, the Court cannot yet determine whether the

unjust enrichment claim falls within the scope of the contract. If Plaintiffs are correct and

Defendants were not entitled to drill the Point Pleasant Formation, then the unjust enrichment

claim is not within the scope of contract and it survives.

        Ascent and XTO have additional arguments as to why Counts Two through Four should

be dismissed. However, because all of Rice’s arguments in favor of dismissing Counts Two

through Four have now been disposed of, Rice’s motion to dismiss Counts Two through Four is

DENIED as to the claims brought by TERA II, Honza, TERA IV, and Shaw.

        3.      Argument Four – Trespass Claim

        Ascent and XTO next argue that Count Two for trespass should be dismissed based on

Plaintiffs’ failure to plead a prima facie case. The elements of trespass under Ohio law are “‘(1)

an unauthorized intentional act, and (2) entry upon land in the possession of another.” Golf Vill.,

333 F. Supp. 3d at 779. Ascent and XTO argue that Plaintiffs have not alleged that Ascent or




                                                  13
XTO “took any unauthorized act” or “improperly entered onto Plaintiffs’ properties at any time.”

(ECF No. 16, at 8; ECF No. 17, at 7.)

       Plaintiffs respond that Defendants, including Ascent and XTO, have committed trespass

based on a joint venture theory—that is, Plaintiffs contend that Defendants have entered into a

joint venture agreement and are responsible for the torts of each of their co-adventurers. (Pls.’

Reply, at 12–14, ECF No. 36.) Under Ohio law, parties who have entered into a joint venture

agreement are each “liable for the negligent and tortious acts of the other members, pursuant to

the venture, that result in injury to third persons.” Hulett v. Am.’s Finest Serv. Co., No.

1:03CV2497, 2005 WL 2233261, at *12 (N.D. Ohio Sept. 14, 2005).

       To establish a joint venture, Plaintiffs must prove five things—1) there is a joint contract;

2) Defendants intended to form a joint venture; 3) there exists a “community of interest and

control, including contributions to the joint venture”; 4) Defendants have “the mutual right to

direct and control the purpose of the joint venture”; and 5) Defendants have agreed to share in

the profits and the losses. Anchor v. O’Toole, 94 F.3d 1014, 1024 (6th Cir. 1996). Determining

whether a joint venture exists is a question of fact for determination by a jury. Bennett v. Sinclair

Ref. Co., 57 N.E.2d 776, 782 (Ohio 1944).

       Ascent argues that “[t]he mere existence of an operating agreement does not establish a

joint venture relationship.” (ECF No. 45, at 3.) However, in making this argument, Ascent relies

only on one Fifth Circuit decision relying on Texas law. See Norman v. Apache Corp., 19 F.3d

1017, 1024 (5th Cir. 1994). Under Ohio law, a joint venture is nothing more than an agreement

“‘to carry out a common business purpose.’” Schlaegel v. Howell, 42 N.E.3d 771, 777 (Ohio Ct.

App. 2015) (quoting Nilavar v. Osborn, 711 N.E.2d 726, 738 (Ohio Ct. App. 1998)). As a result,




                                                 14
under Ohio law, an operating agreement alone can constitute a joint venture agreement as long as

the agreement meets the criteria identified above.

       At this stage, the Court must only determine whether Plaintiffs have pleaded sufficient

facts to allege a plausible claim of a joint venture. Plaintiffs have done so. “[P]laintiffs were not

required to provide a formulaic recitation of each element of [a] joint venture, but instead were

required to allege sufficient factual matter, accepted as true, to allow this Court to draw the

reasonable inference” that a joint venture existed. Lester v. Wow Car Co., No. 2:11-cv-850, 2013

WL 6058676, at *3 (S.D. Ohio Nov. 14, 2013).

       With respect to the TERA II, Honza, TERA IV, and Shaw properties, Plaintiffs have

pleaded that Ascent and XTO have entered into operating agreements with Gulfport and Rice to

drill wells on these properties. Plaintiffs have pleaded that Defendants have drilled various wells

pursuant to these agreements and that they have shared in the revenues from the oil, gas, and

other hydrocarbons produced pursuant to these agreements. “These allegations are sufficient for

the Court to draw the reasonable inference that [Defendants] intended to engage in and carry out

a single business adventure for joint profit, for which the parties combined their efforts, property,

money, skill and knowledge.” Id. at *4.

       Plaintiffs have alleged sufficient facts to establish that these operating agreements

constitute “joint venture agreements” under Ohio law. As a result, it is immaterial whether

Ascent or XTO physically trespassed on Plaintiffs’ properties because Plaintiffs have alleged that

one of their alleged co-adventurers did so. TERA II and Honza have alleged a physical trespass

by Gulfport—an alleged co-adventurer of Rice, Ascent, and XTO—and TERA IV and Shaw

have alleged a physical trespass by Rice—an alleged co-adventurer of Gulfport, Ascent, and

XTO.



                                                  15
       Accordingly, Ascent and XTO’s motion to dismiss Count Two is DENIED as to the

claims brought by TERA II, Honza, TERA IV, and Shaw.

       4.      Argument Four – Conversion Claim

       Ascent and XTO next argue that Count Three for conversion should be dismissed based

on Plaintiffs’ failure to plead a prima facie case. The elements of conversion under Ohio law are

“1) plaintiff’s ownership or right to possession of the property at the time of the conversion;

2) defendant’s conversion by a wrongful act or disposition of plaintiff’s property rights; and

3) damages.” NPF, 922 F. Supp. at 81. Ascent and XTO argue that Plaintiffs have failed to state

a claim for conversion because they have not alleged that Ascent or XTO has “committed any

wrongful act or disposition with respect to any of Plaintiffs’ purported property rights, and

Plaintiffs thus could not have suffered any damages as a result of” Ascent or XTO’s actions.

(ECF No. 16, at 11; ECF No. 17, at 11.) In response, Plaintiffs rely on the same joint venture

agreement theory.

       Plaintiffs have alleged that Ascent and XTO, or their alleged co-adventurers, have drilled

wells on the TERA II, Honza, TERA IV, and Shaw properties and that these wells have

produced oil, gas, or other hydrocarbons. Plaintiffs have further alleged that Defendants have

wrongfully sold and profited from this oil, gas, or other hydrocarbons. Accordingly, Ascent and

XTO’s motion to dismiss Count Three is DENIED as to the claims brought by TERA II, Honza,

TERA IV, and Shaw.

       5.      Argument Four – Unjust Enrichment Claim

       Finally, Ascent and XTO argue that Count Four for unjust enrichment should be

dismissed based on Plaintiffs’ failure to plead a prima facie case. The elements of unjust

enrichment under Ohio law are: 1) the plaintiff has conferred a benefit upon the defendant, 2) the



                                                 16
defendant is aware of the benefit, and 3) the defendant has retained the benefit under

circumstances where it is unjust to do so without payment. Johnson v. Microsoft Corp., 834

N.E.2d 791, 799 (Ohio 2005). Ascent and XTO argue that Plaintiffs have not alleged that they

conferred any benefit on Ascent or XTO or that Ascent or XTO has retained a benefit under

unjust circumstances. (ECF No. 16, at 14–15; ECF No. 17, at 14–16.)

       As with the other claims discussed above, Plaintiffs have alleged that Ascent and XTO,

or their alleged co-adventurers, have drilled wells on the TERA II, Honza, TERA IV, and Shaw

properties and that these wells have produced oil, gas, or other hydrocarbons. Plaintiffs have

further alleged that Ascent and XTO shared in the profits from the sale of oil, gas, and other

hydrocarbons produced by these wells. This is sufficient to establish a plausible claim for unjust

enrichment. Ascent and XTO’s motion to dismiss Count Four is DENIED as to the claims

brought by TERA II, Honza, TERA IV, and Shaw.

IV.    MOTION TO DISMISS FOR FAILURE TO JOIN A NECESSARY PARTY

       A.      Standard of Review

       Pursuant to Fed. R. Civ. P. 19, there is a three-step test for determining whether an absent

party must be joined. “First, the court must determine whether the party is necessary and should

be joined under Rule 19(a). If the person or entity is a necessary party, the court looks to whether

joinder is feasible, or if a lack of subject matter or personal jurisdiction makes joinder

impossible. Third, if joinder is not possible, the court must weigh the equities of the situation

pursuant to Rule 19(b) and determine if the suit can continue in the party’s absence or if the case

should be dismissed because the party is indispensable.” Am. Express Travel Related Servs., Co.

v. Bank One-Dearborn, N.A., 195 F. App’x 458, 460 (6th Cir. 2006).




                                                 17
       B.      Analysis

       Ascent and XTO have moved to dismiss the Complaint based on a failure to join an

indispensable party, Joyce Hall. Subsequently, Joyce Chambers f/k/a Joyce Hall, Jeannine Shaw,

and Donald Scott Harvey filed a Motion for Leave to Join as Plaintiff. (ECF No. 32.) Defendants

have not opposed this motion.

       Ms. Chambers is a co-owner of the mineral rights to the Shaw property; she and Mr.

Shaw each own an undivided one-half interest in these rights. (ECF No. 32, at 4.) Ms. Shaw and

Mr. Harvey own the mineral rights to the Watson property. (Id. at 4–5.) As Ascent and XTO

argue in their motions to dismiss, (ECF No. 16, at 19; ECF No. 17, at 18), and as Ms. Chambers

argues in her Motion for Leave to Join, (ECF No. 32, at 7–8), any declaratory judgment that this

Court might issue in this case will affect Ms. Chambers’ present and future rights. The same is

true for Ms. Shaw and Mr. Harvey, given their ownership of the mineral rights to the Watson

property. All three are necessary parties under Rule 19(a). The Court “cannot accord complete

relief among existing parties” without them, they “claim[] an interest relating to the subject of

the action,” and deciding this action in their absence might impede their ability to protect their

interests. See Fed. R. Civ. P. 19(a)(1). All three proposed plaintiffs are citizens of Ohio, (ECF

No. 32 at 4–5), so the Court has personal jurisdiction over them. And joinder of these plaintiffs

has no effect on this Court’s subject matter jurisdiction—that is, there remains complete diversity

between Plaintiffs and Defendants.

       Joyce Chambers, Jeannine Shaw, and Donald Scott Harvey are all necessary parties, and

their motions to join are GRANTED. Because Joyce Chambers has now been joined in this

action, Defendants’ motion to dismiss for failure to join a necessary party is DENIED as moot.




                                                 18
V.    CONCLUSION

      For the reasons set forth above, Rice’s, Ascent’s, and XTO’s Motions to Dismiss are

GRANTED vis-à-vis Watson and DENIED vis-à-vis TERA II, TERA IV, Honza, and Shaw.

TERA Watson, LLC’s claims are DISMISSED without prejudice.

      The Motion for Leave to Join as Plaintiff by Joyce Chambers, Jeannine Shaw, and

Donald Scott Harvey is GRANTED.

      IT IS SO ORDERED.



                                                  /s/ Sarah D. Morrison
                                                  SARAH D. MORRISON
                                                  UNITED STATES DISTRICT JUDGE




                                             19
